 1                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
 2                                                                  EASTERN DISTRICT OF WASHINGTON



 3                                                                    Jul 08, 2021
                                                                         SEAN F. MCAVOY, CLERK
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 WAYNE JONES and CINDY JONES,
10 husband and wife,                               NO. 2:21-CV-00125-SAB
11              Plaintiffs,
12              v.                                 ORDER ACCEPTING
13 LIBERTY MUTUAL INSURANCE                        STIPULATION AND
14 COMPANY,                                        DISMISSING CASE
15              Defendant.
16
17        Before the Court is the parties’ Stipulated Motion to Dismiss, ECF No. 11.
18 Plaintiffs are represented by Isaac Ruiz, Kathryn Knudsen, Thomas Webster, and
19 William Smart. Defendant is represented by Jennifer Aragon and Matthew Adams.
20        The parties request that the Court dismiss this action, including all claims,
21 with prejudice and without an award of attorneys’ fees or costs to any party. Id. at
22 1. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court accepts
23 the stipulation.
24 //
25 //
26 //
27 //
28 //

     ORDER ACCEPTING STIPULATION AND DISMISSING CASE *1
 1        Accordingly, it is HEREBY ORDERED:
 2        1.    The parties’ Stipulated Motion to Dismiss, ECF No. 11, is
 3 GRANTED. The stipulation is accepted into the record.
 4        2.    All claims in the above-captioned suit are DISMISSED with
 5 prejudice and without an award of attorneys’ fees or costs to any party.
 6        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 7 this Order, provide copies to counsel and close the file.
 8        DATED this 8th day of July 2021.
 9
10
11
12
13                                            Stanley A. Bastian
14                                    Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER ACCEPTING STIPULATION AND DISMISSING CASE *2
